This opinion is subject to administrative correction before final disposition.




                                    Before
                   FULTON, 1  HITESMAN, and GERDING,
                           Appellate Military Judges
                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                       Andrew W. MILLER
       Machinist Mate Nuclear Power Second Class (E-5), U.S. Navy
                               Appellant

                               No. 201900093

                            Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Stephen Reyes, JAGC, USN. Sentence ad-
   judged 13 December 2018 by a special court-martial convened at Fleet
   Activity Yokosuka, Japan, consisting of a military judge sitting alone.
   Sentence approved by the convening authority: reduction to E-1, con-
   finement for 120 days, and a bad-conduct discharge 2.
   For Appellant: Captain Bree A. Ermentrout, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                           _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).
                           _________________________



   1 Except for administrative processing, this decision was finalized before Senior
Judge Fulton detached from the Court.
   2 The Convening Authority suspended confinement in excess of 30 days and the
bad-conduct discharge pursuant to a pretrial agreement.
                    United States v. Miller, No. 201900093


PER CURIAM:
    After careful consideration of the record, and appellant’s assertion of error
in the court-martial order (CMO), we have determined that the approved
findings and sentence are correct in law and fact and that no error materially
prejudicial to Appellant’s substantial rights occurred. Articles 59 and 66,
UCMJ, 10 U.S.C. §§ 859, 866. However, we agree with appellant that the “Ac-
tion” section of the CMO does not accurately reflect that the suspended bad-
conduct discharge is to be remitted. Although we find no prejudice from this
scrivener’s error, the appellant is entitled to have court-martial records that
correctly reflect the content of his proceeding. United States v. Crumpley, 49
M.J. 538, 539 (N-M. Ct. Crim. App. 1998). Accordingly, the supplemental
CMO shall reflect that the suspended bad-conduct discharge is to be remitted
12 months from the date of the CMO, unless sooner vacated.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                       2